 Case 1:20-cv-00755-PLM-RSK ECF No. 20 filed 08/10/20 PageID.624 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ANTRELL VONIQUE BROWN,

                      Plaintiff,                   Case No. 1:20-cv-469

v.                                                 Honorable Paul L. Maloney

JUST DETENTION INTERNATIONAL et al.,

                      Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s complaint against Defendants Washington and

Carlson will be DISMISSED WITHOUT PREJUDICE as improperly joined under Rule 21 of

the Federal Rules of Civil Procedure.

              IT IS FURTHER ORDERED that Plaintiff’s action is DISMISSED WITH

PREJUDICE as frivolous pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:   August 10, 2020                           /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
